Citation Nr: 1633628	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral knees.   

2.  Entitlement to service connection for hearing loss.   

3.  Entitlement to service connection for tinnitus.   

4.  Entitlement to service connection for obesity, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

6.  Entitlement to service connection for diabetes, to include as secondary to a service-connected disability.   

7.  Entitlement to service connection for a psychiatric disorder. 

8.  Entitlement to nonservice-connected pension.
REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Providence, Rhode Island.  At such time, the Veteran submitted additional evidence in support of his claims along with a waiver of review by the agency of original jurisdiction (AOJ) of that evidence.  38 C.F.R. § 201304(c) (2015).  

The issue of entitlement to nonservice-connected pension is addressed in the decision below.  The issues of service connection for bilateral knees, hearing loss, tinnitus, obesity, hypertension, diabetes, and an acquired psychiatric disorder are addressed in the REMAND portion of this decision and are REMANDED to the AOJ.
FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew, on the recording during his May 2016 Travel Board hearing, his appeal for nonservice-connected pension payments.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for nonservice-connected pension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his May 2016, Travel Board hearing, the Veteran averred that he was withdrawing his appeal for nonservice-connected pension payments.  See Board Hearing Transcript, p. 2.  There consequently remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).

ORDER

The appeal for nonservice-connected pension is dismissed.


REMAND

During the May 2016 Travel Board hearing, the Veteran's attorney advised that the Veteran has been diagnosed with and is being treated for depression, which the Veteran attributes to the active duty death of his friends and brothers.  See Board Hearing Transcript, pp. 6-7, 13.  The attorney also asserted that the Veteran's chronic knee pain and ultimate bilateral knee replacement was caused by overuse of the knees during the Veteran's active duty service in the Marine Corps.  Transcript, pp. 6-7.  The Veteran testified that while in the Marines his knees took a lot of pounding; that he had to carry 130 pounds of gear during physical training, exercises, and war games; and that he himself "only weighed 130 pounds wet."  He also testified that he was exposed to excessive loud noise during service, and that he has been diagnosed with hearing loss and tinnitus.  Transcript, p. 27.  He provided the names of his private treatment providers and hospitals during the hearing.  

Presently, there are no private medical records in the claims file.  Remand for private medical records is needed.  38 C.F.R. § 3.159(c)(1) (2015).  Any additional evidence that the Veteran submitted during his May 2016 Board hearing must also be associated with the claims file.  

In addition to the foregoing, the Veteran testified that he used to go to the Boston VA Medical Center (VAMC) "all the time," and that they took cataracts out of his eyes.  The claims file should be updated to include VA medical records of which only records from 2012 are currently in the claims file.  See Sullivan v. McDonald, 815 F.3d 786, 791 (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Then, as the Veteran has testified regarding in-service events and injuries, he should be afforded VA examinations regarding his claims for service connection for hearing loss, tinnitus, a psychiatric disorder, and a bilateral knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i).  Although an examination was previously scheduled for the hearing loss and tinnitus claims, the Veteran should be provided with another opportunity to attend such an examination.

Accordingly, these issues are REMANDED for the following actions:

1.  Associate any additional evidence submitted by the Veteran during his May 2016 Travel Board hearing with the claims file.

2.  Associate all of the Veteran's medical records from the Boston VAMC with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

3.  Request the Veteran's medical records from Dr. Asacker of Brockton, Massachusetts.  Associate any located records with the claims file.  

4.  Request the Veteran's medical (knee surgery) records from Dr. McNeil of North Easton, Massachusetts.  Associate any located records with the claims file.  

5.  Request the Veteran's medical records from Morton Hospital, Gordon Hospital, and Good Samaritan Hospital.  Associate any located records with the claims file.  

6.  Thereafter, schedule the Veteran for a VA examination with regard to his claims of service connection for hearing loss and tinnitus.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  After clinical examination, the examiner is requested to opine as follows: 

a.  whether it is at least as likely as not (50 percent or greater probability) that hearing loss (if found), began during active duty service or is related to some incident of active duty service; 

whether it is at least as likely as not (50 percent or greater probability) that tinnitus began during active duty service or is related to some incident of active duty service.

A rationale for all opinions reach must be provided. 

7.  Schedule the Veteran for a VA examination with regard to his claim for service connection for a bilateral knee disorder.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  After clinical examination, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that a current knee disorder, if found on examination or in prior medical records, began during active duty service or is related to some incident of active duty service.

NOTE:  If the Veteran has ever had a diagnosis of knee arthritis, the examiner is also requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the arthritis began in the year after the Veteran's separation from active duty service.

A rationale for all opinions reach must be provided. 

8.  Schedule the Veteran for a VA examination with regard to his claim for service connection for a psychiatric disorder.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

After clinical assessment, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disorder (if found on examination or in prior medical records), began during active duty service or is related to some incident of the Veteran's active duty service.

A rationale for all opinions reach must be provided. 

9.  After completion of the above and any other development as may become indicated, re-adjudicate all of the claims remaining on appeal, including the issues of service connection for obesity, hypertension, and diabetes on a direct and secondary basis.  If any benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and provide an opportunity for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


